DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 August 2022 was considered by the examiner.

Response to Amendment
The amendment filed 04 November 2022 has been entered. Claims 8-16 remain pending in this application.  Claim 8 has been amended and claims 1-7 have been canceled.  Claim 16 has been newly added.  Applicant's amendment to the specification and the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04 August 2022. 

Response to Arguments
Applicant's arguments filed 04 November 2022 have been fully considered but they are not persuasive. 
Applicant argues that Perego does not teach the amended limitation of claim 8 reciting “a spacing between any two of the probes that are adjacent to each other is less than the thickness of the protrusion portion.”  Applicant argues that the pending application illustrates in Fig. 6 the spacing H formed between two adjacent probes is based on respective central axes L1 and that the spacing H includes a thickness T of the probe and an air gap G between adjacent probes (i.e., H=(1/2)T + (1/2)T + G).  Applicant asserts that Fig. 5B of Perego teaches the minimum distance Dm is the gap between adjacent probes and does not include the thickness of the probes.  Therefore, Applicant argues that Perego’s distance Dm does not correspond to the claimed spacing.  
The Examiner has carefully considered these arguments but respectfully cannot agree.  The pending claim language only recites “a spacing between any two of the probes that are adjacent to each other is less than the thickness of the protrusion portion.”  This limitation does not limit the claimed “spacing” to be a spacing between central axes of adjacent probes as seemingly argued by the applicant.  The broadest reasonable interpretation of “a spacing between any two of the probes that are adjacent” includes the distance between them.  Therefore, Perego teaches that the minimum distance between probes, Dm, is 10-20 microns per para [0097] and that the thickness of the protrusion, L1, is 25 microns per para [0062].  Therefore the distance Dm is less than the thickness of the protrusion L1.
Regarding depend claims 9-16, Applicant has relied upon the same arguments presented with respect to claim 1.  These arguments have been considered but are not persuasive for at least the reasons set forth above with respect to claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perego US 2020/0292576 (Perego).
  Regarding claim 8, Perego teaches (Figs. 3D and 5B) a probe card device, comprising: 
at least one upper guide plate (see Fig. 5B – upper guide 26), the at least one upper guide plate having a plurality of first through holes (see Fig. 5B – guide holes 26A); 
at least one lower guide plate (see Fig. 5B – lower guide 25), the at least one lower guide plate being disposed under and parallel to the at least one upper guide plate (see Fig. 5B – guide 25 is under and parallel to guide 26), wherein the at least one lower guide plate has a plurality of second through holes (see Fig. 5B – guide holes 25A), and the first through holes respectively correspond to the second through holes (see Fig. 5B – one to one correspondence between guides holes 25A and 26A); and 
a plurality of probes (probes 20) respectively passing through the first through holes and the second through holes (see Fig. 5B – probes 20 pass through guide holes 25A and 26A), 
each of the probes including: 
a main body (see Fig. 3D – probe 20B has body below protrusion 24); 
a contacting portion connected to one end of the main body (see Fig. 3D – Although not explicitly shown in Fig. 3D, probe 20B also include contacting tip 20A as shown in Fig. 5B.  In particular, para [0084] indicates that the contact probes of Fig. 3 can be used in the testing head indicated with reference character 30.  Fig. 5B shows one embodiment of the testing head and therefore the probe of Fig. 3D is considered to be used in the configuration of the testing head 30 shown in Fig. 5B.   As shown in Fig. 5B – probe 30 includes contacting tip 20A at the end of the main body), the contacting portion being exposed under the at least one lower guide plate (see Fig. 5B - contacting tip 20A extends below lower guide plate 25); 
a head portion (see Fig. 3D – portion 21B) connected to another end of the main body (see Fig. 5B), the head portion being exposed above the at least one upper guide plate (see Fig. 5B – portion of probe with the enlarged portion 22 is above the upper guide plate 26); and 
a neck portion (see Fig. 3D – portion 22) connected between the main body and the head portion (see Fig. 3D – portion 22 is connected between portion 21B and portion considered the main body below protrusion 24), the neck portion being exposed above the at least one upper guide plate (see Fig. 5B – portion 22 above upper guide plate 26), wherein a part of the neck portion protrudes opposite to the main body and the head portion to form a protrusion portion (see Fig. 3D – enlarged portion 22 protrudes opposite the length of the probe), the protrusion portion and the main body form an included angle (see Fig. 3D – enlarged portion 22 forms angle with the main body of the probe.  It is further noted that the enlarged portion 22 appears similar to the protrusion portion 41 of the pending application shown in Fig. 1 and described in the specification on pg. 4, lines 11-14 as having the included angle), and the protrusion portion is asymmetrically disposed in an opposite direction of the main body (see Fig. 3D – enlarged portion 22 only appears on one side of main body and is therefore asymmetrically disposed); 
wherein the protrusion portion has a thickness (See Fig. 3D – portion 22 had a thickness L1 which per para [0062] is 25 microns), and a spacing between any two of the probes that are adjacent to each other (see Fig. 5B – probe spacing is Dm and is 10-20 microns per para [0097]) is less than the thickness of the protrusion portion (see Fig. 5B –Probe spacing is Dm is 10-20 microns per para [0097] and is less than the thickness of the protrusion portion 22, which is 25 microns per para [0062]).
Regarding claim 9, Perego teaches the probe card device according to claim 8, wherein a shape of the protrusion portion is triangular, square, rectangular, circular, or elliptical (see Fig. 3D – enlarged portion 22 is rectangular).
Regarding claim 10, Perego teaches the probe card device according to claim 8, wherein the main body, the contacting portion, the head portion, and the neck portion are a one piece structure (see Fig. 3D – probe 20B is all one piece).
Regarding claim 11, Perego teaches the probe card device according to claim 8, wherein a connection between the neck portion and the head portion has a first connection area (see Fig. 3D – connection area between tip portion 21B and enlarged portion 22),  a connection between the neck portion and the main body has a second connection area (see Fig. 3D – connection area between enlarged portion 22 and portion 24),  and the first connection area is equal to the second connection area (see Fig. 3D – enlarged portion 22 has uniform diameter Dt* and therefore connects on top and bottom side with same area).
Regarding claim 12, Perego teaches the probe card device according to claim 11, wherein the first connection area is less than or equal to a cross sectional area of the head portion (see Fig. 3D – due to recess 22C, the connection area between the enlarged portion 22 and the head 21B is less than or equal to the cross sectional area of the head 21B), and the second connection area is less than or equal to a cross sectional area of the main body (see Fig. 3D – due to the recess 22C, the cross sectional area of the connection between enlarged portion 22 and the main body is less than or equal to the area of the main body).
Regarding claim 13, Perego teaches the probe card device according to claim 12, wherein the cross sectional area of the head portion is less than or equal to the cross sectional area of the main body (see Fig. 3D – the cross sectional area of the head portion 21 is less than or equal to the cross sectional area of the main body, below protrusion 24, since head portion 21 has the main body diameter Ds at the bottom portion of 21B and then tapers to a point at the other end of 21B).
Regarding claim 14, Perego teaches the probe card device according to claim 8, wherein the head portion defines a central axis along an elongated direction of one of the probes, the contacting portion defines a tangent line along the elongated direction of the one of the probes, and a spacing between any two of the central axes that are adjacent to each other is equal to a spacing between any two of the tangent lines that are adjacent to each other (see Fig. 5B – distance between central line of each probe at the at top of probe is the same as the distance between the tangent line at the bottom portion).
Regarding claim 15, Perego teaches the probe card device according to claim 8, wherein another part of the neck portion is recessed opposite to the main body and the head portion to form a recessed portion (see Fig. 3D – recess 22C.  This interpretation appears consistent with recessed portion 42 shown in Fig. 8 of the pending application).
Regarding claim 16, Perego teaches the probe card device according to claim 8, wherein the protrusion portion is only formed on one side of the probe (see Fig. 3D – protrusion 22 only occurs on one side of the probe as shown.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/           Primary Examiner, Art Unit 2858